DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.
Status of the Claims
	Claims 1-13 are pending in this Office Action.
	Claims 1, 7, and 13 are amended.
Response to Arguments – Prior Art Rejections
Applicant’s arguments with respect to claims 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 6, 7, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki et al. (US 2018/0115749) in view of Faulkner et al. (US 2019/0222892).
	Regarding claims 1, 7, and 13, Toshiyuki discloses a display control device comprising a computer executing instructions (Paragraphs 7-9 illustrate a surveillance system for sensing a person and storing an image of the person based on the number of times the person was detected) that, when executed by the computer, cause the computer to function as:
	a display control unit configured to cause a display unit to display an image in which a given person is included, the image being captured by an image capturing apparatus (Figure 5 and paragraphs 47 and 70 illustrate capturing an image in which a person is included in the image);
	an acquisition unit configured to acquire a type of an event which occurred in a capturing area of the image (Paragraphs 47, 79, and 80 illustrate that the system may determine whether a person captured in an image is a suspect (event) based on the number of times the person’s motions has been observed);
	an identification unit configured to identify a portion, for enlarging display of the given person, from a plurality of portions of the given person in the image, based on the type of the event, and wherein in response to an occurrence of the event, the display control unit causes the display 
	Toshiyuki fails to disclose wherein the identified portion is different according to the type of the event acquired by the acquisition unit.
	Faulkner discloses wherein the identified portion is different according to the type of the event acquired by the acquisition unit (Paragraphs 91, 92, 104, and 108 illustrate that the system may detect the occurrence of a target event, such as a person smiling or a person clapping, and in response to the detection, provide a zoomed display of the person smiling or the person clapping).
	It would have been obvious before the effective filing date of the claimed invention to modify Toshiyuki to include wherein the identified portion is different according to the type of the event acquired by the acquisition unit as disclosed by Faulkner because it would have been common to zoom in on the specified event to in order to notify a user of the occurrence of a specified event.
	Regarding claims 3 and 9, Toshiyuki as modified by Faulkner discloses wherein the enlarged image is obtained by enlarging of a partial image including the identified portion of the given person, the partial image being enlarged such that a size of the portion of the given person is identical to the predetermined size (Faulkner: Figure 5 and paragraphs 47 and 70 illustrate storing an enlarged picture, for display, of the person’s head based on whether the person is a suspect).
	Regarding claims 5 and 11, Toshiyuki as modified by Faulkner discloses wherein the type of the event includes at least one of person detection, intrusion detection, and moving object Faulkner: Figure 5 and paragraphs 47 and 70 illustrate storing an enlarged picture, for display, of the person’s head based on whether the person is a suspect; paragraphs 47, 79, and 80 illustrate that the system may determine whether a person captured in an image is a suspect (event) based on the number of times the person’s motions has been observed).
	Regarding claims 6 and 12, Toshiyuki as modified by Faulkner discloses wherein the identified portion of the given person is any of an entire body, an upper body, a face, and a hand of the given person (Faulkner: Figure 5 and paragraphs 47 and 70 illustrate storing an enlarged picture, for display, of the person’s head based on whether the person is a suspect).
Claims 2, 4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki et al. (US 2018/0115749), in view of Faulkner et al. (US 2019/0222892), and in further view of Adachi (US 2016/0227106).
	Regarding claims 2 and 8, Toshiyuki as modified by Faulkner fails to disclose wherein the computer further functions as: a control unit configured to control a zoom value of the image capturing device, wherein the enlarged image is captured by the image capturing device having the zoom value increased by the control unit such that a size of the identified portion of the given person is identical to the predetermined size.
	Adachi discloses wherein the computer further functions as: a control unit configured to control a zoom value of the image capturing device, wherein the enlarged image is captured by the image capturing device having the zoom value increased by the control unit such that a size of the identified portion of the given person is identical to the predetermined size (Paragraphs 61-63 illustrate that the system may change the zoom value for changing the magnification of the picture in order to enlarge an area of the picture containing the face in order for the face to be recognized).

	Regarding claims 4 and 10, Toshiyuki as modified by Faulkner fails to disclose wherein a size of the identified portion of the given person is calculated based on a factor determined by the identified portion and based on a size of the given person.
	Adachi discloses wherein a size of the identified portion of the given person is calculated based on a factor determined by the identified portion and based on a size of the given person (Paragraphs 61-63 illustrate that the system may change the zoom value for changing the magnification of a captured figured, based on the captured figure including a human face (i.e., event), in order to enlarge an area of the picture containing the face in order for the face to be recognized).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Adachi to Toshiyuki in view of Faulkner to disclose wherein a size of the identified portion of the given person is calculated based on a factor determined by the identified portion and based on a size of the given person because it would have allowed the system to bring attention to the user observing the display of the event or allow for better object 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 2425